                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                         CENTRAL DIVISION – LEXINGTON


CORY ADAMS,                                         CIVIL ACTION NO. 5:17-251-KKC
      Plaintiff,

v.                                                       OPINION AND ORDER

WES C. BRENTON,
      Defendant.


                                      *************
       This matter is before the Court on the motion for summary judgment as to damages

(DE 66) filed by plaintiff Cory Adams. By opinion dated June 4, 2018 (DE 61), this Court

granted Adams summary judgment on his claims for breach of contract, breach of express

warranty, violation of the Kentucky Consumer Protection Act, and fraud. With this motion,

Adams asks the Court to award him compensatory damages of $235,000; attorneys’ fees of

$40,385.35; and pre- and post-judgment interest. For the following reasons, the Court will

grant all of the relief requested except for the award of pre-judgment interest.

       There is no dispute that Adams purchased a car from defendant Wes C. Brenton,

which Brenton represented was an original, rare, and valuable 1968 Chevrolet L88 Corvette.

Adams paid Brenton $245,000 for the car. The primary issue in this case was whether the

car that Brenton sold Adams actually is an original 1968 Chevrolet L88 Corvette as Brenton

represented. At a hearing conducted on September 12, 2017, Adams presented expert

testimony by Kevin Mackay that the car is not actually a 1968 L88 Corvette. Moreover,

Mackay testified that he informed Brenton that his car was not authentic before Brenton

sold the car to Adams.
         The sole evidence that Brenton presented that the car is a 1968 L88 Corvette was his

own testimony. The Court had previously ruled that it could not recognize Brenton as an

expert in the authentication of 1968 L88 Corvettes. (DE 51, Opinion and Order.) Further,

the Court determined that authenticating a 1968 L88 Corvettes is not something that it

within the common experience of jurors and, thus, expert testimony was required on the

issue.

         Accordingly, the Court determined Adams was entitled to summary judgment on his

claims for breach of contract, breach of express warranty, violation of the Kentucky

Consumer Protection Act, and fraud. The Court denied Adams’ motion for summary

judgment on his conversion claim.

         As to damages, Adams asserts that he is entitled to compensatory damages of

$235,000. There is no dispute that he paid Brenton $245,000 for the car. Mackay testified

that the car that Brenton sold Adams is actually worth about $10,000. (DE 36, Tr. at 41.)

Accordingly, Adams is entitled to compensatory damages of $235,000. This amount will put

Adams in the same position he would been in had Brenton performed the contract. Perkins

Motors, Inc. v. Autotruck Fed. Credit Union, 607 S.W.2d 429, 430 (Ky. Ct. App. 1980) (“It is

well established in this jurisdiction that the measure of damages for breach of contract is

that sum which will put the injured party into the same position he would have been in had

the contract been performed.”)

         In addition, the Court may award Adams reasonable attorney's fees and costs under

the KCPA. Ky. Rev. Stat. Ann. § 367.220(3). One reason for this provision is to “compensate

the prevailing party for the expense of bringing an action under the statute.” Alexander v. S

& M Motors, Inc., 28 S.W.3d 303, 305 (Ky. 2000) (quotation and citation omitted). A second

reason for the provision “is to provide attorneys with incentive for representing litigants who


                                              2
assert claims which serve an ultimate public purpose (i.e., a deterrent to conduct resulting

in unfair trade practices which perpetrate fraud and deception upon the public).” Id.

Awarding Adams attorney’s fees will serve both purposes in this case. Adams has presented

uncontroverted evidence that he incurred attorney’s fees and costs of $40,385.35 to obtain a

judgment against Brenton. That amount is reasonable. Further, Adams made every effort to

resolve this matter without litigation and to minimize attorney time and expenses after this

action commenced. This fee award is sufficient to meet the two goals of the KCPA attorney’s

fees provision.

       As to Adam’s request for pre- and post-judgment interest, “in diversity cases in this

Circuit, federal law [i.e., § 1961] controls post-judgment interest even while state law

governs awards of prejudgment interest.” Jack Henry & Associates, Inc. v. BSC, Inc., 487 F.

App'x 246, 260 (6th Cir. 2012) (internal quotation marks omitted) (quoting Estate of Riddle

v. S. Farm Bureau Life Ins. Co., 421 F.3d 400, 409 (6th Cir.2005)).

       The “longstanding rule” in Kentucky “is that prejudgment interest is awarded as a

matter of right on a liquidated demand, and is a matter within the discretion of the trial

court or jury on unliquidated demands.” 3D Enterprises Contracting Corp. v. Louisville and

Jefferson County Metropolitan Sewer Dist., 174 S.W.3d 440, 450 (Ky. 2005) (citing Nucor

Corp. v. General Electric Co., 812 S.W.2d 136, 141 (Ky. 1991) ). “Precisely when the amount

involved qualifies as ‘liquidated’ is not always clear, but in general ‘liquidated’ means “made

certain or fixed by agreement of parties or by operation of law. Common examples are a bill

or note past due, an amount due on an open account, or an unpaid fixed contract price.”

Nucor Corp. v. Gen. Elec. Co., 812 S.W.2d 136, 141 (Ky. 1991) (quotations and citation

omitted).




                                              3
       In determining whether a claim is liquidated or unliquidated, “one must look at the

nature of the underlying claim, not the final award.” 3D Enterprises, 174 S.W.3d at 450.

       “Liquidated claims are ‘of such a nature that the amount is capable of ascertainment

by mere computation, can be established with reasonable certainty, can be ascertained in

accordance with fixed rules of evidence and known standards of value, or can be determined

by reference to well-established market values.’” Id. (quoting 22 Am.Jur.2d Damages § 469

(2004)). Examples include “a bill or note past due, an amount due on an open account, or an

unpaid fixed contract price.” Nucor Corp. v. General Elec. Co., 812 S.W.2d at 141. In contrast,

an unliquidated damages claim is one which has “not been determined or calculated, ... not

yet reduced to a certainty in respect to amount.” Id. (citations omitted). “An unliquidated

claim is unspecified and undetermined prior to a breach.” Ford Contracting, Inc. v. Kentucky

Transp. Cabinet, 429 S.W.3d 397, 414 (Ky. Ct. App. 2014). In determining whether a claim

is liquidated or unliquidated, “one must look at the nature of the underlying claim, not the

final award.” 3D Enterprises, 174 S.W.3d at 450.

       Adams’ breach of contract claim is not a liquidated claim. While the amount that

Adams was required to pay Brenton under the contract is stated in the contract, that amount

must be offset by the value of the car that Brenton gave Adams in exchange for the $245,000.

The parties never agreed upon that value. There is no evidence of a “known standard of

value” or “well-established market values” for the car that Adams received. “The contract

does not contain a certain computation that could be used to readily ascertain such value[].”

Ford Contracting, Inc., 429 S.W.3d at 414. The amount owed by Brenton was not known

until the value of the car he gave Adams was established through expert testimony. See

Whitlow Const. & Dev., Inc. v. Kentucky Bank, No. 2007-CA-000507-MR, 2009 WL 960732,

at *6 (Ky. Ct. App. Apr. 10, 2009) (affirming trial court’s denial of pre-judgment interest


                                              4
because, “[p]rior to and during the litigation, the parties disagreed as to the amount of credit

to be given for work on the teller line which was not determined until the court found the

amount to be $44,632, based on the Bank's witness's testimony.”)

       While the Court has discretion to award pre-judgment interest on an unliquidated

claim, Adams provides the Court with no reason that pre-judgment interest is appropriate

in this case and the Court finds no such reason.

       Post-judgment interest, on the other hand, is required by federal statute: “Interest

shall be allowed on any money judgment in a civil case recovered in a district court. . . .” 28

U.S.C. § 1961 (1988). “This provision mandates the imposition of post-judgment interest,

thus removing the award of such interest from the discretion of the District Court.”

Bricklayers' Pension Trust Fund v. Taiariol, 671 F.2d 988, 989 (6th Cir.1982).

       For all these reasons, the Court hereby ORDERS that Adams’ motion for summary

judgment as to damages (DE 66) is GRANTED as to all relief requested other than pre-

judgment interest. A judgment consistent with this opinion will be entered.

       The Court further ORDERS that the Clerk of the Court SHALL add the following

address to the docket as Brenton’s address of record: 1659 16th St., Oroville, CA 95965. The

Clerk of the Court SHALL DELIVER all papers to Brent at both addresses of record for him.

              Dated November 13, 2018.




                                               5
